Jenkins, J.
By act of the General Assembly of 1911 (Ga. L. 1911, p. 149, Park’s Ann. Code, § 6090 (a) ), it is provided: “Where the judge has finally passed on the merits of a motion for a new trial, and the parties have raised no question as to the sufficiency of the approval of . . the brief of evidence, . . or of the jurisdiction of the judge to entertain the motion at the time he did, if the parties acquiesced in his entertaining it at that time, no question as to these matters shall be enertained by the reviewing courts unless first raised and insisted on before the trial judge.” Thus, an exception taken to the grant of a new trial upon the ground that the motion as made and heard in the court below was without the approval of the brief of evidence in the case, where it does not appear that the respondent then objected to the brief of evidence for such reason, can not now be raised for the first time in this court. Springer v. Owen, 145 Ga. 730 (2) (89 S. E. 780).

Judgment affirmed.


Wade, O. J., and Luke, J., concur.